Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 22 August 2022 wherein: the specification is amended; claims 1 and 8 are amended; claims 2-3 are canceled; claims 1 and 4-13 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 9-10), filed 22 August 2022, with respect to claims 1 and 4-13 have been fully considered and are persuasive.  The rejection of 08 June 2022 has been withdrawn.

Allowable Subject Matter
Claims 1 and 4-13 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest measurement of a glutathione level is performed by contacting the cells with a compound of any of Formulae B4-, B-5, B-6, B-7, and B-8.
Kim (US 2017/0307624 A1) discloses a method comprising treating a living cell with a FreSH-tracer (par. [0052]-[0059], fig. 1a-j); isolating desired cells (via centrifugation and sonication); and measuring a glutathione (GSH) level in the isolated cells (par. [0112]).
Kim further discloses a glutathione measurement result is indicated as a fluorescence ratio of F510/F580 after FreSH-tracer treatment; and thiol(glutathione) detection indicates the aging and oxidation or the oxidative stress of a cell (see claims 1, 12 and 13 and paragraph [0003]).
Kim further discloses Formulas A (Kim, claim 1) and A2-A6 (Kim, formulas 3-5 and 7-8 in claim 2, respectively) of pages 35-38 of Applicant’s specification.
Kubow (US 2007/0092632 A1) discloses a method for measuring cell quality (i.e., determining treatment was effective), comprising determining cell quality according to the glutathione level, wherein determining cell quality according to the glutathione level is performed according to glutathione mean levels of cells and glutathione heterogeneity (SD) of cells (par. [0034]-[0037], [0105]).
While treating a living cell with a FreSH-tracer and measuring cell quality were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed chemical formulas.
Accordingly, claim 1 is allowed.

Regarding claims 4-13, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884